DETAILED ACTION
This is in response to application filed on September 23rd, 2021 in which claims 1-2 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 Line 7 “length direction” is not annotated in the Figures
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
[0016] “warp T” is not in the Figures
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
 [0018] “flanges 3a1; 3ac” is recommended to read “flanges 3a1, 3ac”
[0020] “one end portions thereof” needs review whether it should read “one of the end portions thereof”
[0023] “whose a size” should read “whose size”
[0025] “s shaft” should read “a shaft”
[0025] “support plate 4a” should read “support plate 4”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-2 is/are rejected under U.S.C. 112(b).
The term “pair of support shafts…configured to rock” beginning in Claim 1 Line 1 is unclear and therefore renders the claim indefinite.  As best understood from the ordinary use of the term in the art, the term “shaft” is generally a single long rod.  However, [0021] discloses “shafts 22 and 22 protruding from both the side frames 2 and 2”, wherein Fig. 3 illustrates a single support shaft 22 on one side frame 2 seemingly “short” and not extending completely between the side frames as one single shaft.  As such, it is unclear how the disclosure is a shaft, let alone a pair of shafts, especially as the figures never illustrate a pair of shafts 22.  As best understood, applicant seems to have only disclosed a pair of supports.  Although applicant can act as their own lexicographer, the applicant has not clearly set forth a special definition of the term “shaft” in the specification that differs from the plain and ordinary meaning the term “shaft” would otherwise possess.  Relatedly, the term “pair of support shafts…configured to rock” beginning in Claim 1 Line 1 is unclear and therefore renders the claim indefinite.  It is unclear how the pair of support shafts 22, 22 each rock/rotate while attached to side frames 2, 2, especially in light of it being unclear how there is a pair.   For the purposes of applying art and providing rejections, the term “pair of support shafts” is considered met inasmuch as there is a single shaft with a portion performing support at each end of the single shaft respectively, and therefore a pair of support shaft portions on the single shaft, wherein “configured to rock” is met inasmuch as the support shaft portions are rotatable.
Relatedly, the term “rocking shaft connected to both the support shafts and bridged between the support shafts” in Claim 1 Lines 2-3 is unclear and therefore renders the claim indefinite.  Even if “pair of supports shafts” were interpreted as “pair of rods”, no further disclosure of the shape of the rocking shaft relative to the shafts 22 other than [0021] “rocking shaft 14 is connected at both end portions thereof to support shafts 22 and 22 protruding from both the side frames 2 and 2” has been provided-- it is further unclear then whether the disclosure is reciting two distinct supports 22 protruding into holes at respective ends of the single rocking shaft 14, or if support shafts 22 run through the entirety of rocking shaft 14, or some other interpretation.  It is unclear how [0021] and Fig. 3 provide a clear interpretation of how rocking shaft is connected and also bridged between support shafts. The lack of illustrations of a pair of support shafts 22 also does not clarify the relationship between rocking shaft 14 and support shafts 22.  For the purposes of applying art and providing rejections, the term will be considered met inasmuch as, for connected, at least a section of a rocking shaft is at least eventually connected to support shaft portion ends of the single shaft and, for bridging, at least a section of a rocking shaft is connected to and bridging the frames and that such a section also extends between the extent of the single shaft, such as between the support shaft portion ends of the single shaft.
The term “at least one of both ends” in Claim 1 Line 7 in the context of Claim 1 Lines 6-7 is unclear and therefore renders the claim indefinite.  It is unclear how applicant intended the term “both” to affect the claim interpretation, or if it is a translation issue.  For the purposes of applying art and providing rejections, the term in context will be interpreted “support body has ends, wherein the support body has a position adjusting surface parallel to the attaching surface on at least one of the ends of the support body”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi et al (JP 2006/291380).
Regarding Claim 1, Moriguchi teaches a loom (see Fig. 1; [0001] "present invention relates to…a loom") comprising
a pair of support shafts each provided to each of a pair of side frames and configured to rock (as best understood in light of the 112(b) rejections, pair of support shafts configured to rock is met inasmuch as a single shaft exists with a support portion at each end of the shaft that is capable of rocking; see Fig. 1 wherein the shaft is [0065] “stay 14”; see Fig. 2; [0033] “stays 14, 16, 18, and 20 connect both loom frames 12”; wherein shaft 14 has a pair of support shaft portions inasmuch as it has a portion at each end; wherein a stay can be interpreted as a shaft inasmuch as applicant’s own disclosure illustrates in Fig. 3 [0020] “stay 3a” which is a shaft; Moriguchi teaches the pair of support shafts each provided to each of a pair of side frames which meets the structural limitations in the claims and performs the functions as recited such as being capable of rocking, especially in light of Figs. 1 and 2 and [0035] "stays 14 and 16 are located in the front side of the main shaft 22"; [0037] "main shaft 22...rotatably supported by the loom frames 12"),
a rocking shaft (24) connected to both the support shafts and bridged between the support shafts (especially in light of the 112(b) rejections, recitation is met inasmuch as, for connected, at least a section of a rocking shaft is at least eventually connected to support shaft portion ends of the single shaft and, for bridging, at least a section of a rocking shaft is connected to and bridging the frames and that such a section also extends between the extent of the single shaft, such as between the support shaft portion ends of the single shaft; [0036] "locking shaft 24…are rotatably supported by the loom frames 12"; inasmuch as 24 is a rotatably supported shaft, it is a rocking shaft; furthermore, [0053] "base member 50 supports a plurality of bearing members 60 that rotatably receive the locking shaft 24"; inasmuch as 24 is rotatably received, it is a rocking shaft; as for connected to and bridged between support shafts-- see Figs. 3 and 9 where 24 is eventually connected to both ends of 14 via 50 and 60; [0053] "base member 50 supports a plurality of bearing members 60 that rotatably receive the locking shaft 24"; [0050] "base member 50 is connected to...stay 14"; see Fig. 1 for at least a section of 24 bridged between support shafts inasmuch as at least a section of 24 is bridging the frames 12 and such a section also extends between ends of shaft 14),
a bearing structure (60) comprising a bearing (60a) configured to rotatably support the rocking shaft (24) (see Fig. 3; [0053] "base member 50 supports a plurality of bearing members 60 that rotatably receive the locking shaft 24"; [0054] "each bearing member 60 includes a bearing 60a that receives the locking shaft 24, a middle receiving metal 60 that receives the bearing, and a middle receiving metal cap 60c that causes the middle receiving metal 60b to support the bearing"; Moriguchi teaches the bearing structure, bearing, and rocking shaft which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the bearing rotatably supporting the rocking shaft, especially as bearing 60a rotatably receives rocking shaft 24, and therefore bearing 60a rotatably supports as recited),
and a support body having an attaching surface, which is a surface to which the bearing structure is attached (see annotated Fig. 3 below for support body being 50 and the labeled L piece; [0041] "base member 50"; [0054] "middle receiving metal 60b is attached to the upper surface of the base member 50 by a plurality of bolts 61", wherein the attaching surface is the upper/top surface of 50, to which 60b of the bearing structure is attached),

    PNG
    media_image1.png
    838
    587
    media_image1.png
    Greyscale

and (the support body) provided to extend in a weaving width direction (see Fig. 1 for extending in a weaving width direction), the loom being characterized in that
the support body has a position surface parallel to the attaching surface on at least one of both ends in a length direction (as best understood in light of the 112(b) rejections, the recitation is interpreted “support body has ends, wherein the support body has a position adjusting surface parallel to the attaching surface on at least one of the ends of the support body”; wherein the position surface is the surface on the annotated L portion in annotated Fig. 3 above which contacts bolts 61’; see Fig. 3 for parallel; see Fig. 1 wherein there is a 50/60 arrangement on at least one of the two ends of 50 of the support body, wherein 50/60 extend in a length direction as shown in Fig. 3, such as a direction perpendicular to the weaving width direction).

Moriguchi at least the position surface is a position adjusting surface (inasmuch as the position surface is for bolts 61 and bolts are capable of removal, the position surface contacting bolts 61 is a position adjusting surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that bolts are known in the art to be removable, and therefore the surface to which the bolts connect is an adjustable surface with bolt removal and therefore a position adjusting surface.
Regarding Claim 2, Moriguchi teaches all the claimed limitations as discussed above in Claim 1.
Moriguchi further teaches wherein the bearing structure is formed as a single structure (see Fig. 3, bearing structure 60) comprising
a shaft support part (60c) to which the bearing is provided (see Fig. 3; [0054] "each bearing member 60 includes a bearing 60a that receives the locking shaft 24, a middle receiving metal 60b that receives the bearing, and a middle receiving metal cap 60c that causes the middle receiving metal 60b to support the bearing")
and a base part (60b) that is attached to the attaching surface (see Fig. 3; [0054] "each bearing member 60 includes...a middle receiving metal 60b that receives the bearing"; [0054] "middle receiving metal 60b is attached to the upper surface of the base member 50 by a plurality of bolts 61" which clearly indicates existence of base part, such as 60b; see Fig. 3 for 60b attached to attaching surface being the top of 50 via bolts 61 and the annotated L portion in previously annotated Fig. 3 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Takahashi et al (USPN 4957143), Wahhoud et al (USPN 7073537) directed to looms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRACE HUANG/Examiner, Art Unit 3732